Case 1:19-cv-01031-RGA-SRF Document 76 Filed 07/23/20 Page 1 of 1 PageID #: 2909
                                                                                    1313 North Market Street
                                                                                                P.O. Box 951
                                                                                   Wilmington, DE 19899-0951
                                                                                                302 984 6000
                                                                                      www.potteranderson.com

                                                                                               Philip A. Rovner
                                                                                                        Partner
                                                                                              Attorney at Law
                                                                                provner@potteranderson.com
                                                                                    302 984-6140 Direct Phone
                                                                                         302 658-1192 Firm Fax



                                              July 23, 2020


 VIA CM/ECF

 The Honorable Sherry R. Fallon
 Magistrate Judge
 United States District Court
 844 N. King Street
 Unit 14, Room 6100
 Wilmington, DE 19801

                  Re:     NexStep, Inc. v. Comcast Cable Communications, LLC
                          D. Del. C.A. No. 19-1031-RGA-SRF

 Dear Judge Fallon:

          Pursuant to paragraph 12 of the Court’s Scheduling Order (D.I. 36), I write on behalf of
 all parties regarding the September 15, 2020 Claim Construction Hearing.

         NexStep requests a total of two hours for the hearing as there are only six disputed terms.
 Comcast requests a total of three hours in light of the number of disputed issues and the nature of
 the disputes across the nine asserted patents.

           Neither party intends to present testimony at the hearing.

       Should Your Honor have any further questions, we are available at the Court’s
 convenience.

                                                        Respectfully,

                                                        /s/ Philip A. Rovner

                                                        Philip A. Rovner (#3215)


 cc: All Counsel of Record – by CM/ECF
 6819211
